                            UNITED STATES DISTRICT COURT
                                DISTRICT OF NEBRASKA

   CENTRAL VALLEY AG COOPERATIVE,
   for itself and as Fiduciary of the CENTRAL
   VALLEY AG COOPERATIVE HEALTH
   CARE PLAN,

         Plaintiff,

                          v.
                                                               8:17-CV-00379-LSC-CRZ
   DANIEL K. LEONARD, SUSAN
   LEONARD, THE BENEFIT GROUP, INC.,
   ANASAZI MEDICAL PAYMENT
   SOLUTIONS, INC. d/b/a/ ADVANCED
   MEDICAL PRICING SOLUTIONS,
   CLAIMS DELEGATE SERVICES, LLC
   and GMS BENEFITS, INC.

         Defendants.

              PLAINTIFF’S SUPPLEMENTAL RESPONSE TO DEFENDANT
                  THE BENEFIT GROUP, INC.’S INTERROGATORY


INTERROGATORY NO. 22:

       Provide a current and complete itemization of the special damages claimed, including but

not limited to an explanation of how the Plan “suffered damages in excess of $6 million” as a result

of The Benefit Group's alleged actions as stated in Paragraphs 129 and 150 of the Third Amended

Complaint.

RESPONSE TO INTERROGATORY NO. 22:

       The following supplements Plaintiff’s prior response to Interrogatory No. 22 and supplants

its initial disclosures regarding damages pertaining to TBG:

 1.    As per Plaintiff’s expert reports: $1,070,998.64 in damages related to stop loss, and
       $1,800,000 in overpayments to and through Defendants for Plan Years 2015 and 2016;




                                                                                                  EXHIBIT
                                                                                                       E
    2.   Plaintiff has also provided expert reports regarding, and evidence of, the $1,683,079.221 in
         additional payments CVA’s Plan was forced to make to providers to protect Plan participants,
         which payments are not reflected in the TBG Claims Paid Detail for Plan Years 2015 and
         2016;

    3.   A minimum of $342,732 in excess fees paid to Defendants TBG, plus amounts paid to TBG
         by the Plan through AMPS, plus other bonuses, fees, and commissions paid to TBG by
         Optum/Catamaran and other vendors, including stop loss carriers and non-medical vendors,
         which amounts were not earned and/or not disclosed to Plaintiff or the Plan. Specific
         information regarding the amounts of these payments and all the sources of these payments
         are still being sought in further discovery;

    4.   $277,394.43 in amounts paid to non-medical vendors American Health Holdings, Premier
         Healthcare Exchange, and ePlan, LLC without the Plan’s authorization in 2015, 2016 and
         into 2017;

    5.   Interest and lost opportunity costs related to the $66,831.71 of Plan money currently known
         to have been retained by TBG for years in its accounts (which amount is subject to change
         as more retention of amounts by TBG is revealed in discovery);

    6.   An amount to exceed $50,000.00 for internal costs associated with negotiating with providers
         and interacting with participants in processing remaining and lingering run out claims from
         Plan Years 2015 and 2016, taking time away from productive plan and program
         administration;

    7.   $136,576.13 in fees to Kutak Rock for negotiation of remaining claims from Plan Years 2015
         and 2016, which were still at issue (this amount is subject to change as more claims are
         finalized and paid);

    8.   $38,151.00 for Lutz consulting fees;

    9.   $119,096.00 to BKD for 5500 audit services;

10.      In excess of $1,000,000.00 in attorney’s fees in this litigation to date (this amount is subject
         to change as litigation fees continue to mount in this matter), plus expert fees and costs of
         this litigation, amounts which Plaintiff will supplement as invoices are received, but which
         are estimated at this time to exceed $70,000.00.
This response is subject to change and supplementation as discovery continues.




1
 This calculation includes a settlement figure with CHI for $112,000.00, which is a close approximation of the amount
for which the pending claims with CHI for the years at issue will be resolved. When that exact amount is determined,
Plaintiff will supplement this response with the final information.
DATED this 15th day of February, 2019.

                                         CENTRAL VALLEY AG COOPERATIVE,
                                         for itself and as Fiduciary of the CENTRAL
                                         VALLEY AG COOPERATIVE HEALTH
                                         CARE PLAN, Plaintiff.

                                         /s/ Michaelle L. Baumert
                                   By:   Michaelle L. Baumert, NE Bar #20948
                                         Kenneth M. Wentz, III, NE Bar #23580
                                         JACKSON LEWIS P.C.
                                         10050 Regency Circle, Suite 400
                                         Omaha, NE 68114
                                         Phone: (402) 391-1991
                                         Fax: (402) 391-7363
                                         Email: Michaelle.Baumert@jacksonlewis.com
                                         Email: Kenneth.Wentz@jacksonlewis.com

                                         René E. Thorne (admitted pro hac vice)
                                         JACKSON LEWIS P.C.
                                         650 Poydras Street, Suite 1900
                                         New Orleans, LA 70130
                                         Phone: (504) 208-1755
                                         Fax: (504) 208-1759
                                         Email: ThorneR@jacksonlewis.com

                                         ATTORNEYS FOR PLAINTIFF
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of February, 2019, a true and correct copy of the
above and foregoing was served via email upon the following counsel of record:

         Timothy J. Thalken
         Elizabeth A. Culhane
         Brandon J. Crainer
         Emily R. Langdon
         Joseph E. Jones
         Fraser Stryker PC LLO
         409 South 17th Street, Suite 500
         Omaha, NE 68102
         ATTORNEYS FOR DEFENDANT
         THE BENEFIT GROUP, INC.

         Richard P. Jeffries
         Tara A. Stingley
         Jordan R. Hasan
         Cline Williams Wright Johnson & Oldfather, L.L.P.
         12910 Pierce Street, Suite 200
         Sterling Ridge
         Omaha, NE 68144
         ATTORNEYS FOR DEFENDANTS
         AMPS and CDS

         Henry M. Perlowski
         Megan P. Mitchell
         Arnall, Golden Gregory LLP
         171 17th Street N.W., Suite 2100
         Atlanta, GA 30363
         ATTORNEYS FOR DEFENDANTS
         AMPS and CDS

         Diana J. Vogt
         Robert S. Sherrets
         Sherrets Bruno & Vogt, LLC
         260 Regency Parkway Drive, Suite 200
         Omaha, NE 68114
         ATTORNEYS FOR DEFENDANTS
         DANIEL K. LEONARD,
         SUSAN LEONARD
         and GMS BENEFITS, INC.                    /s/ Michaelle L. Baumert
                                                   Michaelle L. Baumert

4820-4783-8088, v. 4
